 
Exhibit 10.1


SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of the
11th day of May, 2004 (the “Effective Date”), by and between Jabil Circuit, Inc.
(“Jabil”), a Delaware corporation, and Digital Lightwave, Inc. (“Digital”), a
Delaware corporation.


RECITALS
 
WHEREAS, effective as of May 1, 2003, Digital and Jabil entered into a
Forbearance Agreement (the “Forbearance Agreement”) relating to Jabil’s claims
against Digital under that certain Manufacturing Services Agreement or
Agreements (collectively, the “Manufacturing Agreement”); and


WHEREAS, under the terms of the Forbearance Agreement, Digital (a) paid Jabil
$620,000 in cash, (b) executed and delivered to Jabil a Promissory Note dated
effective May 1, 2003 in the original principal amount of $2,838,904.06 (the
“A/R Note”), and (c) executed and delivered to Jabil a Promissory Note dated
effective May 1, 2003 in the original principal amount of $2,741,095.94 (the
“Inventory Note” and, together with the A/R Note, the “Notes”); and


WHEREAS, Digital and Jabil agreed that (a) the original principal amount of the
A/R Note represented the unpaid outstanding accounts receivable owed by Digital
to Jabil for product previously delivered to Digital under the Manufacturing
Agreement and (b) the original principal amount of the Inventory Note
represented the compromised amount due by Digital to Jabil for component
inventory, work-in-process inventory, and finished goods inventory for which
Digital had not yet paid Jabil; and


WHEREAS, Digital and Jabil agreed in the Forbearance Agreement that all payments
made by Digital to Jabil for certain “Existing Inventory” (as that term is
defined in the Forbearance Agreement) and all proceeds from the sale of such
Existing Inventory to third parties would be credited as payments made by
Digital on the Inventory Note; and


WHEREAS, Digital defaulted on its obligations under the Forbearance Agreement
and on its payment obligations under the Notes; and


WHEREAS, as a result of such defaults, Jabil filed two complaints in the Circuit
Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
Florida, Civil Division, Case No. 03 9331 Division 1 (the “First Action”) and
Case No. 03 9332 Division B (the “Second Action” and, together with the First
Action, the “Actions”), seeking full payment of the Notes; and


WHEREAS, Jabil asserts (a) total claims against Digital under or relating to the
A/R Note of $3,011,404 and (b) total claims against Digital under or relating to
the Inventory Note of $2,227,500, which is inclusive of interest, attorneys’
fees and costs (collectively, the “Claim”); and


WHEREAS, the parties desire to resolve and settle all disputes (except as
described in this Agreement) between them relating to the Actions and the Claim
and to renew and modify the terms of the Notes in accordance with the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the covenants contained in this Agreement,
and for further, good and valuable consideration, including, but not limited to,
the mutual avoidance of further costs, inconvenience and uncertainties relating
to the Actions and the Claim, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:
 

1.                  Renewal of the A/R Note.  On the Effective Date, Digital
shall execute a renewal promissory note in the form of attached Exhibit 1 (the
“Renewal A/R Note”), which shall renew and modify the A/R Note, and Digital
shall repay the Renewal A/R Note according to its terms. 

 

2.                  Renewal of Inventory Note. On the Effective Date, Digital
shall execute a renewal promissory note in the form of attached Exhibit 2 (the
“Renewal Inventory Note”), which shall renew and modify the Inventory Note, and
Digital shall repay the Renewal Inventory Note according to its terms.  Digital
acknowledges and agrees that the Renewal Inventory Note represents the amount
due by Digital to Jabil for component inventory, work-in-process inventory, and
finished good inventory that exist and is in Jabil’s possession as of the date
of this Agreement (referred to as the “Existing Inventory”) for which Digital
has not yet paid Jabil.  If Digital or a third party pays for Existing
Inventory, the amounts paid to Jabil will be credited to reduce the amount owed
by Digital under the Renewal Inventory Note.  The Renewal A/R Note and the
Renewal Inventory Note are jointly and severally referred to as the “Renewal
Notes.”

 

3.                  Payments at Closing.  Upon the execution of this Agreement,
Digital shall place a purchase order (the “Initial Purchase Order”) of
$1,121,000 and pay Jabil $1,391,000 for the following:

 

a.                   $170,000 for amounts due for recent purchase orders;

b.                  $100,000 as a payment on the Renewal A/R Note;

c.                   $617,000 as a payment on the Renewal Inventory Note.  To
the extent that Existing Inventory is used to complete the Initial Purchase
Order, Digital will be given credit on the amount due on the Initial Purchase
Order up to a maximum of $617,000; and

d.                  $504,000 as a deposit on the Initial Purchase Order.  To the
extent that $617,000 in Existing Inventory is not used by Jabil to fill the
Initial Purchase Order, then Digital must pay an additional amount to Jabil on
the Initial Purchase Order equal to (a) $617,000 less (b) the value of the
Existing Inventory used by Jabil to complete the Initial Purchase Order. 

4.                  Additional Payments on Renewal Inventory Note.  As provided
in the Renewal Inventory Note, Digital shall make a $400,000 payment to Jabil on
both July 1, 2004 and October 1, 2004.  If these payments are timely made, then
Jabil will give Digital a credit on purchase orders accepted by Jabil during the
3-month period following each of these payments up to the $400,000 amount of
each payment but only to the extent that Existing Inventory is used by Jabil to
complete purchase orders. 

 

5.                  Purchase Orders Prior to January 1, 2005.  For all purchase
orders dated prior to January 1, 2005, Digital shall prepay any non-cancellable
(i.e., inventory that cannot be returned to the vendor for full credit) portion
of new inventory purchased by Jabil based on purchase orders issued by Digital.

 

6.                  Reevaluation of Credit Terms in January 2005.  Jabil agrees
to reevaluate Digital’s financial condition as of January 2005 and to offer
Digital credit terms similar to those offered by Jabil to other customers with a
similar financial condition and business relationship with Jabil.  This
evaluation is to be made by Jabil within its sole discretion, and Jabil’s
discretion is determinative and may not be challenged.




7.                  Dismissal of Actions.  On the Effective Date, Digital and
Jabil shall execute (i) a joint motion and stipulation in the form of Exhibit 3
attached hereto for dismissal of the First Action and (ii) a joint motion and
stipulation in the form of Exhibit 4 attached hereto for dismissal of the Second
Action.




8.                  Confidentiality.  Until the material terms of this Agreement
are disclosed by Digital in accordance with Securities and Exchange Commission
regulations, Digital and Jabil shall not voluntarily disclose to any person who
is not a signatory to this Agreement any of the terms of this Agreement, except
the parties may disclose this Agreement and any terms thereof (i) in response to
a subpoena or other binding legal process that the party believes is lawfully
issued and served, or (ii) in response to a request initiated by any state or
federal regulatory agency, or (iii) to any person within their organization or
professionals retained by their organization with a need to know the
information, including, without limitation, senior management, internal and
external counsel, auditors, regulators, etc. (provided, that in each case such
party shall take reasonable measures to protect the secrecy of and avoid
disclosure of the fact of this Agreement and its terms by such persons), or (iv)
as otherwise required by law.  In the event any party is served with a subpoena
or other binding legal process which calls for the disclosure of any information
that is subject to this confidentiality provision, that party shall immediately
notify the other party to this Agreement of the subpoena or other legal process
and such other party shall take whatever action it deems necessary to protect
its own interest.  The parties further agree that if any party initiates any
proceedings to enforce the terms of this Agreement, this Agreement and its
contents shall be sealed in connection with such proceedings and shall remain
confidential to the fullest extent possible by law.  Nothing in this Agreement
is intended by the parties to alter, eliminate, change, abrogate or reduce any
disclosure requirement that any party hereto is (or at any time hereafter may
be) obligated to comply with under the law.

 

9.                  Press Release.  On the Effective Date, Digital may issue a
press release regarding this Agreement.





10.              Governing Law.  This Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of Florida with respect to their
obligations under this Agreement.

 

11.              Integration and Effect of Prior Agreements.  This Agreement,
together with all of the Exhibits, embodies the entire agreement of the parties
and supersedes all prior agreements and understandings relating to the subject
matter hereof.  In addition, this Agreement supersedes and controls over the
terms of the Forbearance Agreement dated effective May 1, 2003 between the
parties, and the financial reporting requirements in section 9 of the
Forbearance Agreement are terminated.

 

12.              Amendment.  No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by Jabil and Digital, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

13.              Execution.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.





14.              Representation by Counsel.  Each of the parties represents and
warrants that it has been represented by counsel in the negotiation of this
Agreement, that each has read and understands the contents hereof, and that each
has executed this Agreement knowingly, voluntarily, and willfully.





15.              Disclaimer.  Neither this Agreement nor any action or acts
taken in connection with this Agreement or pursuant to it constitutes an
admission by any party to this Agreement or by any other entity or person that
any conduct or action was unlawful or in violation of any contract, agreement,
understanding, custom, or obligation among or between any of the parties, or
constituted any wrongdoing whatsoever.





16.              Warranty of Authority.  Each of the signatories below
represents and warrants that he or she is authorized to execute this Agreement
on behalf of the party for whom he or she signs this Agreement.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.        JABIL CIRCUIT, INC.        By: /s/  Chris Lewis  

--------------------------------------------------------------------------------

 
Its: CFO
     
 
DIGITAL LIGHTWAVE, INC.
      By: /s/ James R. Green   

--------------------------------------------------------------------------------

Its: CEO 